COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Victor S. Elgohary, Individually and representatively on
                            behalf of Nominal Defendant Lakes on Eldridge North
                            Community Association, Inc. v. Lakes on Eldridge North
                            Community Association, Inc.; RealManage, LLC; Darla
                            Kitchen; Don Byrnes; Michael Ecklund; Laura Vasallo Lee;
                            John Kane; Julie Ann Bennett; Rick Hawthorne; Cara Davis;
                            Christi Keller; Jim Flanary; Jill Richardson; Neil McLaurin;
                            and Walter Spears

Appellate case number:      01-14-00216-CV

Trial court case number:    2013-17221

Trial court:                234th District Court of Harris County

      Appellant, Victor S. Elgohary, has filed a “Motion to Extend Time to Appoint a
Replacement Mediator, Order All Parties to Mediation and Abate the Appellate
Timelines.” We grant in part and deny in part.
       In his motion, appellant informs the Court that the parties’ agreed-upon mediator,
Judge Davie Wilson, is no longer able to mediate this case. Appellant therefore requests
an extension of time for the parties “to locate and agree on a new mediator and file a new
mediator’s report.” Appellant further requests “an abatement of the deadlines for the
reporter’s record and the clerk’s record until 60 days after the mediation has concluded in
order to mitigate costs while the parties attempt to mediate the dispute.” Finally,
appellant requests that we “order that all parties along with their respective insurance
carriers and attorneys be present at the mediation.”
       To the extent that appellant seeks new deadlines related to mediation, we grant
the motion. The parties shall (1) file a completed “Parties’ Notification to Court of
Mediator” with the Clerk of this Court within 15 days of the date of this order,
(2) conduct the mediation within 45 days of the date of this order, and (3) advise the
Clerk of this Court in writing whether the parties did or did not settle the underlying
dispute no later than two days after the conclusion of the mediation. Further, the
mediator shall also advise the Court of the outcome of the mediation within two days
after the conclusion of the mediation and shall file a completed “Appointment and Fee
Report—Mediation” form with the Clerk of this Court.
       To the extent that appellant seeks abatement of the deadlines for filing the
reporter’s and clerk’s records, we informed the parties in our mediation referral order that
“[n]othing in this order modifies the timetables in the Texas Rules of Appellate
Procedure.” Further, the appellate record is not required to be filed until July 11, 2014.
See TEX. R. APP. P. 35.1(a). Accordingly, we deny the motion.
       Finally, we deny appellant’s request that we order all parties and their insurance
carriers and attorneys to “be present at the mediation.”
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: May 20, 2014